DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9, 10, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tsai et al. (US 20180175170 A1; Tsai).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


20180175170 Fig. 5A
Regarding claim 1, Tsai discloses a fin field effect transistor (FinFET) device structure, comprising: a fin structure (Fig. 5A, 204; ¶17) formed over a substrate (Fig.5A, 202;¶16) a gate structure (Fig. 5A, 220; ¶20) formed over the fin structure; and an epitaxial source/drain (S/D) structure (Fig. 5A, 240; ¶23) formed over the fin structure, wherein a top surface and a sidewall of the fin structure are surrounded by the epitaxial S/D structure (Fig. 5A, 240; ¶23), wherein a first distance between an outer surface of the epitaxial S/D structure and the sidewall of the fin structure is no less than a second distance between the outer surface of the epitaxial S/D structure and the top surface of the fin structure (drawings bare this feature out).
	Regarding claim 2, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein an interface (where gate and epitaxial layer contacts isolation and fin structure)  between the gate structure (Fig. 5A, 220; ¶20) and the fin structure (Fig. 5A, 204; ¶17) is level with or lower than an interface  (where gate and epitaxial layer contacts isolation and fin structure) between the epitaxial S/D structure (Fig. 5A, 240; ¶23) and the fin structure (Fig. 5A, 204; ¶17).
The epitaxial layer is a part of the fin structure.
Regarding claim 4, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: an isolation structure (Fig. 5A, 210; ¶19) formed over the substrate (Fig. 5A, 202; ¶16), wherein an interface between the epitaxial S/D structure (Fig. 5A, 240; ¶23) and the fin structure (Fig. 5A, 204; ¶17) is higher than a top surface of the isolation structure. 
Regarding claim 5, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein a ratio of the second distance to the first distance is in a range from about 0.5 to about 1.
Since the epitaxial layer (Fig. 5A, 240; ¶23) is shown to be uniformly conformal to the fin (Fig. 5A, 204; ¶17) the ratio would be about 1.
Regarding claim 6, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: spacers (Fig. 5A, 230; ¶22) formed between the gate structure (Fig. 5A, 220; ¶20) and the epitaxial S/D structure (Fig. 5A, 240; ¶23), wherein a bottom surface (directly on the epitaxial layer 240) of the spacers is higher than a bottom surface of the gate structure.
Regarding claim 9, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: spacers (Fig. 5A, 230; ¶22) formed between the gate structure (Fig. 5A, 220; ¶20) and the epitaxial S/D structure (Fig. 5A, 240; ¶23); and a dielectric portion (Fig. 5A, portion of the isolation structure 210; ¶21) covered by the spacers, wherein the gate structure further comprises a gate dielectric layer (Fig. 3A, between 222 and 224; ¶20 High -k) and a gate electrode layer (Fig. 3A, 224; ¶20) formed over the gate dielectric layer, and a dielectric constant of the gate dielectric layer is higher than a dielectric constant of the dielectric portion (Fig. 5A, 210; ¶19 silicon oxide).
Regarding claim 10, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: an inter-layer dielectric structure (Fig. 7B, 258; ¶30) formed to cover the outer surface of the epitaxial S/D structure (Fig. 7B, 240; ¶29).
Regarding claim 16, Tsai discloses a fin field effect transistor (FinFET) device structure, comprising: a fin structure (Fig. 5A, 204; ¶17) formed over a substrate (Fig.5A, 202;¶16); a gate structure (Fig. 5A, 220; ¶20) formed over the fin structure; and an epitaxial source/drain (S/D) structure (Fig. 5A, 240; ¶23) formed over the fin structure, wherein a top surface and a sidewall of the fin structure are surrounded by the epitaxial S/D structure, (Fig. 5A, 240; ¶23)  and a bottom surface of the gate structure (Fig. 5A, 220; ¶20) is lower than the top surface of the fin structure (Fig. 5A, 204; ¶17).
Regarding claim 17, Tsai discloses a the fin field effect transistor (FinFET) device structure as claimed in claim 16, further comprising: an isolation structure (Fig. 5A, 210; ¶19) formed over the substrate (Fig.5A, 202; ¶16), wherein an interface between the epitaxial S/D structure (Fig. 5A, 240; ¶23) and the fin structure (Fig. 5A, 204; ¶17) is higher than a top surface of the isolation structure.
Regarding claim 20, Tsai discloses a the fin field effect transistor (FinFET) device structure as claimed in claim 16, further comprising: spacers (Fig. 5A, 230; ¶22) formed between the gate structure (Fig. 5A, 220; ¶20) and the epitaxial S/D structure (Fig. 5A, 240; ¶23); and a dielectric portion (Fig. 5A, portion of the isolation structure 210; ¶21) covered by the spacers, wherein the gate structure further comprises a gate dielectric layer (Fig. 3A, between 222 and 224; ¶20 High-K) and a gate electrode layer (Fig. 3A, 224; ¶20) formed over the gate dielectric layer, and a dielectric constant of the gate dielectric layer is higher than a dielectric constant of the dielectric portion (Fig. 5A, 210; ¶19 silicon oxide).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of Kim et al. (US 20180130886 A1; Kim).
Regarding claim 3, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the epitaxial S/D structure (Fig. 5A, 240; ¶23) has an inner surface in contact with the top surface and the sidewall of the fin structure (Fig. 5A, 204; ¶17), the inner surface is surrounded by the outer surface of the epitaxial S/D structure, but is silent on and the outer surface is rounded.
Kim is combined with Tsai for discloses the shape of S/D structures.
Kim discloses forming S/D structures with a rounded shape.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the epitaxial S/D layer as an obvious design choice that would produce predictable results in accordance with the normal functionality of an epitaxial S/D layer . Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art. 

	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of Colinge et al. (US20170084461 A1; Col).
Regarding claim 7, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 6, wherein the gate structure (Fig. 3A, 220; ¶20) further comprises a gate dielectric layer (Fig. 3A, between 222 and 224; ¶20) and a gate electrode layer (Fig. 3A, 224; ¶20) formed over the gate dielectric layer, but is silent on and a top surface of the gate dielectric layer is lower than the bottom surface of the spacers.
Col discloses a FinFET where and a top surface of the gate dielectric layer (Fig. 1D, 140; ¶16) is lower than the bottom surface of the spacers. (Fig. 1D, 180; ¶28)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to place the spacers over the gate dielectric for using less material during spacer formation.
	Regarding claim 8, Tsai discloses the fin field effect transistor (FinFET) device structure as claimed in claim 6, further comprising: but is silent on a mask layer formed over the gate structure, wherein a top surface of the mask layer is substantially level with a top surface of the mask layer.
Col discloses a FinFET with a mask layer (Fig. 1D, 160; ¶28) formed over the gate structure (Fig. 1D, 150; ¶25), wherein a top surface of the mask layer is substantially level with a top surface of the mask layer.
.
Claim 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of Kim et al. (US 20180130886 A1; Kim).
Regarding claim 11, Tsai discloses a fin field effect transistor (FinFET) device structure, comprising: a fin structure (Fig. 5A, 204; ¶17) formed over a substrate (Fig.5A, 202;¶16); an isolation structure 210 formed over the substrate, wherein a protruding portion of the fin structure is exposed from the isolation structure; a gate structure (Fig. 5A, 220; ¶20) formed over the fin structure; and an epitaxial source/drain (S/D) structure  (Fig. 5A, 240; ¶23) covering the protruding portion of the fin structure, wherein the epitaxial S/D structure has an inner surface and an outer surface, the inner surface is conformal to the protruding portion of the fin structure, bit is silent on and the outer surface is rounded.
Kim is combined with Tsai for discloses the shape of S/D structures.
Kim discloses forming S/D structures with a rounded shape.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the epitaxial S/D layer as an obvious design choice that would produce predictable results in accordance with the normal functionality of an epitaxial S/D layer . Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, Tsai in view of Kim discloses the fin field effect transistor (FinFET) device structure as claimed in claim 11, wherein a first distance between an outer surface of the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai) and a sidewall of the fin structure (Fig. 5A, 204; ¶17 Tsai) is no less than a second distance between the outer surface of the epitaxial S/D structure and a top surface of the fin structure. (drawings bare this feature out)
Regarding claim 13, Tsai in view of Kim discloses the fin field effect transistor (FinFET) device structure as claimed in claim 11, further comprising: spacers (Fig. 5A, 210; ¶19 Tsai) formed between the gate structure (Fig. 5A, 220; ¶20 Tsai) and the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai), wherein a bottom surface of the spacers (Over S/D region 240) is higher than a bottom surface of the gate structure.
Regarding claim 15, Tsai in view of Kim discloses the fin field effect transistor (FinFET) device structure as claimed in claim 11, further comprising: spacers (Fig. 5A, 230; ¶22 Tsai) formed between the gate structure (Fig. 5A, 220; ¶20 Tsai) and the epitaxial S/D structure (Fig. 5A, 240; ¶23 Tsai); and a dielectric portion (Fig. 5A, portion of the isolation structure 210; ¶21 Tsai) covered by the spacers, wherein the gate structure further comprises a gate dielectric layer  (Fig. 3A, between 222 and 224; ¶20 High -k Tsai) and a gate electrode layer (Fig. 3A, 224; ¶20 Tsai) formed over the gate dielectric layer, and a dielectric constant of the gate dielectric layer is higher than a dielectric constant of the dielectric portion (silicon oxide).
 Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180175170 A1; Tsai) in view of in view of Colinge et al. (US20170084461 A1; Col).
Regarding claim 18, Tsai discloses a the fin field effect transistor (FinFET) device structure as claimed in claim 16, further comprising: spacers (Fig. 5A, 230; ¶22) formed between the gate structure (Fig. 5A, 220; ¶20) and the epitaxial S/D structure (Fig. 5A, 240; ¶23), wherein a bottom surface of the spacers is higher than a bottom surface of the gate structure.  
Col discloses a FinFET where a bottom surface of the spacers (Fig. 1I, 290; ¶69) is higher than a bottom surface of the gate structure (Fig. 1I, 230; ¶68).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Col for making upper spacer and lower spacers.
Regarding claim 19, Tsai discloses a the fin field effect transistor (FinFET) device structure as claimed in claim 16, wherein the gate structure (Fig. 5A, 220; ¶20) further comprises a gate dielectric layer (Fig. 3A, between 222 and 224; ¶20) and a gate electrode layer (Fig. 3A, 224; ¶20) formed over the gate dielectric layer, and a bottom surface of the gate electrode layer is lower than the bottom surface of the spacers.  
Col discloses a FinFET where a bottom surface of the gate structure (Fig. 1I, 230; ¶68) is lower than a bottom surface of the spacers (Fig. 1I, 290; ¶69).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Col for making upper spacer and lower spacers.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art cited in the action above discloses the claimed limitation except for a configuration where the gate separates a gate dielectric layer from spacers.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the gate dielectric layer is separated from the spacers via the gate electrode layer.”, as recited in Claim 14, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816